Crownhart, J.
(dissenting). - I fully agree with the general rule that a voter is entitled to his freedom to vote for whom he pleases and to have his vote counted according to his plain intent, but it cannot be doubted that the legislature may determine the manner of voting to carry out the public policy of the law and the purpose of elections.' The rule is given in 9 Ruling Case Law, 1131, as follows :
“It should be remembered, however, that statutory provisions as to the marking of ballots are in their nature mandatory. And it is within the power of the legislature to pre*544scribe reasonable regulations which the voter must follow in preparing his ballot, and therefore where the statute specifies particularly the manner in which the ballot shall be marked those marked as provided by statute must be counted, and there is no authority for counting any which are not so marked; it being held that whether a ballot should be counted does not depend solely on the power to ascertain and declare the choice of the voter, but also on the expression of that’ choice in the manner provided by the statute.”
The purpose of elections may be thwarted by schemes that open the way to snap judgments or ill-considered methods of voting. For this reason the legislature has provided a complete scheme of nominations for candidates to be voted for, as well as a complete scheme for voting. The plan contemplates that candidates for office shall have their names printed on an official ballot to be voted, and that the voters shall generally know in advance who the candidates are so that the voters may exercise an intelligent choice. As stated in the opinion of the court, after the Australian ballot law was enacted it was expressly provided that the voter, while in the election booth, could use stickers or pasters in voting by pasting a slip with the name of the voter’s choice on the ballot, over the name of the candidate printed thereon. But that plan evidently did not prove satisfactory, probably for the reason that it permitted one of the abuses prevailing prior to the adoption of the Australian ballot, which, as stated by the supreme court of Michigan, was :
“Secret organizations met on the night previous to election and furnished .their members with ‘vest-pocket’ tickets, — a proceeding foreign to the spirit of our government.” Detroit Common Council v. Rush, 82 Mich. 532, 46 N. W. 951, 10 L. R. A. 171.
The sticker or paster was substituted for the “vest-pocket” ticket, and was subject to the same objection. Therefore, by ch. 288, Laws of 1893, entitled “An act to consolidate and revise the statutes of the state, relating to general elections, *545the conduct, canvass and returns of the same, and to secure the secrecy and purity of the ballot, and for other purposes,” it was provided specifically by sec. 28 thereof :
“No pasting names-over a ticket, Or any names thereon, shall be allowed, and no names pasted on a ticket shall be counted except as provided in section 24, of this act.”
Sec. 24 provided for the pasting of names on the ballot by the election clerks in cases where there arose a vacancy after the nomination of the candidate. This express prohibition against the pasting of ñames on the ballot has prevailed .from that time down to the present. At the time of the election in the instant case, this provision was found in sub. (11), sec. 6.23, Stats., and read as follows:
“No pasting namés over a ticket or over any names thereon shall be allowed and no name so pasted shall be counted except as provided in section 5.28.”
Sec. 5.28 contained the same provision as sec. 24, ch. 288, Laws of 1893.
Sec. 27, ch. 288, Laws of 1893, provided for an official publication of information to voters, and among other things the information to voters contained the following:
“If he [the voter] wishes to vote, for a person for a certain office, whose name is not 'on the ballot, he must write the name in the blank space under the printed name of the candidates for the office, and make a cross, X, in the square at the right of it.”
By sec. 1, ch. 583, Laws of 1907, sec. 37 of the Statutes relating to information to voters was amended by rewriting and revising the same, and as revised it contained this information :
“If the voter does not wish to vote for all the candidates nominated by one party, he shall mark his ballot by making a cross or mark in the square at the right of the name of the candidate for whom he intends to vote or by inserting or writing in the name of the candidate.”
*546Ch. 583, Laws of 1907, revised other sections of the election laws, and expressly repealed secs. 39 and 52 of the election laws as they then stood. Expressio unius est exclusio alterius.' The express repeal of the two sections, 39 and 52, of the election laws excludes the idea of an implied repeal of sec. 28, now sub. (11), sec. 6.23. That chapter did not in any wise expressly amend or repeal the provision of the statutes above quoted, prohibiting the use of pasters, or the prohibition against the counting of any such votes, and that provision was in force at the time of the election in the instant case. However, it is insisted in the opinion of the court that the use of the words “inserting or” before the word “writing,” in the amendment of the law of 1907, works an implied repeal of this express prohibition against pasters. If 'that was the intent of the legislature, why was the word “pasting” not used instead of “inserting?” Repeals by implication are not favored in the law. 25 Ruling Case Law, 914-922. This change in the law of 1907 occurs in the information to voters to be published. It is not a part of the substantive law with reference to the preparation of the ballot or the instructions to voters on the ballot, or the express provision directing the election officers how to count the votes. The word “inserting” appears to be a mere fugitive or tautological expression, and should not have any weight whatever as indicating a modification of the express prohibition against the use of pasters or the counting of any votes indicated by pasters. Its use seems to have found its way in the law through the bad habit of lawyers.to use excessive verbiage to obscure instead of making plain the intent.
On the contrary, and as a conclusive answer,to the suggested implied repeal, ch. 583, Laws of 1907, by sub. (11), sec. 38, expressly re-enacted and amended the provision against pasting, as follows :
“No pasting. ... No pasting names over a ticket or over any names thereon shall be allowed, and no name so pasted *547sh'all be counted except as provided in section 34 of these statutes
This is a later provision in the same chapter than sec. 37, relating to the publicatión of information to voters, and must prevail over that provision in case of conflict. By a still later provision in the same chapter, a form of ballot is provided, with appropriate instructions to voters at the head thereof, directing the voter to write in the name of the candidate not found on the ballot for whom he wishes to vote, again conclusively repelling any idea of permitting pasters. (Sec. 40.)
After the passage of the law of 1907, an opinion by the attorney general was rendered in 1908, and another opinion by the attorney general in 1910. It was held:
“There is no authority given in the primary election law for the use of stickers or. pasters. . . . The use of pasters is specifically prohibited by the general election law, and the general election law is made to apply to the primary so far as it may.”
These opinions of two attorneys general, construing the provisions of'the law with reference to pasters and stickers, have stood for nearly twenty years, with the full concurrence and acquiescence of the legislature in the construction of the statutes by the attorneys general. This construction given t,o election officers by the attorneys general should have great weight in construing the law.
“It is a well settled rule that the contemporaneous construction of a statute by those charged with its execution and application, especially when it has long prevailed, while not controlling, is entitled to great weight, and should not be disregarded or overturned except for cogent reasons, and unless it be clear that such construction is erroneous. . . . The opinions of the attorney general of the United States or of a state are always valuable when passing upon questioned statutes, and, although not binding, are always considered and frequently resorted to.” 25 Ruling Case Law, 1043, 1047.
*548It must be remembered that the statutes provide instructions to the voter to be placed upon the ballot. This is the last word to the voter before he marks his ballot. These instructions in the general election laws are as follows :
. .If you desire tó vote for particular persons without regard to party) mark in the square at the right of the name of the candidate for whom you desire to vote, if it be there, or write any name that you wish to vote for, in the proper place.”
Nothing is here said about “inserting.” The voter must write in the name.
By sec. 10.55, Stats., general election laws apply to town elections so far as applicable. The ballot provided by the town clerk in the instant case had printed thereon, at the head thereof, the following instructions to' the voter:
“To vote for a person whose name is printed on the ballot, make a cross (X) in the square after the name of the person for whom you desire to vote. To vote, for a person whose name is not printed on the ballot, write his or her name in the blank space provided for that purpose.”
Nothing is here said about “inserting.” The voter must write in the name.
It seems perfectly plain to me that the legislative scheme forbade the use of stickers, and that the'town officers were forbidden to count any attempted vote by the use of stickers. To hold otherwise is to found the decision upon a single word of doubtful meaning, used in the instructions to the voters and not in the substantive law. It is the bane of lawyers and legislative bill-drafters to use a long list of words having the same or about the same meaning. In the use of the words “inserting or writing” in the law of 1907, I think this was illustrated. I think “inserting” and “writing,” as here used, have the same meaning, and either or both, used in conjunction with the express prohibition that no pasters shall be used, cannot be interpreted to mean that pasters may be *549used, except by drawing a strained construction from a doubtful and indefinite word to override a plain' and positive prohibition in the law, based upon sound public policy. The election laws are in pari materia, and all must be construed together.
I do not overlook the citation from Pennsylvania and Massachusetts cases 'giving a somewhat broader view of the word “inserting,” but in those' cases the courts were not met with any prohibition in the law against the use of pasters, and very properly broadened the meaning of the phrase by including pasters. Such cases have no applicability, however, to our statutes, where the prohibition is express and positive, both as to the use'of pasters and as to the duty of officers to refuse to count such votes. Far greater weight should be given to the statement of our own court in State ex rel. Kleist v. Donald, 164 Wis. 545, 554, 160 N. W. 1067, where it said the voter “was required to express his choice in the manner indicated on the official ballot, and the use of stickers was strictly forbidden.” Sub. (11), sec. 6.23, Stats.
The abuses with the paster may be as grave as with the vest-pocket ticket. The secrecy of the ballot may be violated. Watchers in the polling place may readily determine in many cases if the voters are using the pasters, and the election clerk who deposits the ballots in the box can determine, in many cases, by the feel of the ballot, if the paster has been used. The power of the legislature to prohibit pasters is undoubted, and to my mind it is plain that it did so.
The effect of the present decision is to nullify the plain and positive language of the statute, and to set aside a construction of the statutes that has been uniformly accepted and applied for twenty years.
I thérefore respectfully dissent. I am authorized to say that Mr. Justice Owen concurs in this opinion.